Exhibit Contact:Frank Perez Chief Financial Officer 615-599-2274 TENNESSEE COMMERCE BANCORP ANNOUNCES FIRST QUARTER 2009 EXPECTATIONS FRANKLIN, Tenn. – (April 7, 2009) – Tennessee Commerce Bancorp, Inc. (NASDAQ: TNCC) today announced updated expectations for its first quarter ended March 31, 2009. The Company expects to report a first quarter loss of $2.6 million to $2.8 million, or $0.55 to $0.59 per fully diluted share. Total loans rose 6.3% to $1.1 billion and total deposits increased 2.5% to $1.1 billion as of March 31, “Tennessee Commerce’s first quarter loss was due primarily to a $2.8 million write-down in other real estate owned, a $1.2 million addition to our reserve for loan losses, and lower loan pool sales than anticipated,” stated Mike Sapp, President of Tennessee Commerce Bancorp. “We originally expected to post positive net income for the first quarter of 2009; however, our loss was due to a number of factors that converged late in the quarter. The weak economy had a direct impact on lower appraisals for real estate owned and increases in our provision for loan losses. In addition, first quarter loan pool sales were minimal and reflected the uncertainty regarding regulatory oversight for banks. We expect loan sales to improve once the regulatory climate has stabilized. “Our loan demand remained solid during the first quarter and we added approximately $92.9 million in new loans,” noted Mr. Sapp. “Our loan demand mirrors our diversified customer base as we continue to fund those customers who have solid credit and strong fundamentals in their business. Our middle Tennessee market has shown more resiliency to the recession and continues to outperform our other markets.
